DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 21, 30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an underlying metallization layer" in line 10.  There is insufficient antecedent basis for this limitation in the claim as it is unclear if this is the same as or different from that referenced by the same recitation in lines 4-5.  For purposes of compact prosecution, it is assumed to be the same, and line 10 is assumed to read, "the [[an]] underlying metallization layer".
Claims 2-7, 21, 30 and 33 are rejected as ultimately depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-7, 21, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US PGPub 2018/0175284) in view of Chen (US PGPub 2006/0148234).
Regarding claim 1, Hsieh discloses in Figs. 1-3, forming an insulating layer (40, para. [0040]), the insulating layer having a substantially uniform thickness (para. [0040]:  deposited by LPCVD and thus isotropic producing a conformal layer of substantially uniform thickness) and comprising a first portion formed on and in direct contact with an underlying metallization layer (para. [0039-0040]:  on dielectric 18/20 containing bottom electrode 22) and further having a second portion formed over and in direct contact with both a memory device (MTJ layers 26-29, para. [0039]) and an electrode (top electrode 30, para. [0039]) in contact with the memory device; 
while the first portion and the second portion of the insulating layer are exposed, etching the second portion of the insulating layer, the etching exposing a top-most surface of the electrode and a portion of sidewalls of the electrode (para. [0041]:  anisotropic etching leaving spacers 42 only along sidewalls 31 & 32); and 
forming a metal encapsulation layer (60, Fig. 3, para. [0042-0043]:  selective isotropic deposition of metal on top electrode 30) over and in contact with the top-most surface of the electrode and the portion of the sidewalls of the electrode.  Hsieh therein discloses that the top region of the electrode is rounded and thus comprises both the top-most surface and portions of sidewalls of the electrode reasonably construed; and also shows in Fig. 2 that the anisotropic, i.e. directional etching maintains the curved upper surfaces of the etched sidewalls as originally formed by insulator 40 over curved upper surface 34 of electrode 30.
Hsieh appears not to explicitly disclose that the top-most surface of the electrode is substantially parallel to the underlying metallization layer and the sidewalls of the electrode are substantially normal to the underlying metallization layer.
Chen discloses in Figs. 2A-B and para. [0020-0021], a process similar to that of Hsieh of forming insulating sidewall spacers (219) by conformal deposition and anisotropic etching of a dielectric over a substrate (201) memory device (MTJ 203) and top electrode (217) such that the conformal dielectric layer is removed from the top surfaces of the substrate and top electrode.  The spacers (219) remain covering the sidewalls of the memory device (203) and a portion of the sidewalls of the top electrode (217).  Chen’s top electrode (217), in contrast to Hsieh, has a top-most surface and sidewalls respectively parallel and normal to the underlying substrate layers.  The Examiner notes that Chen’s sidewalls (219) shown in Fig. 2B are curved implying that the etch is not 100% anisotropic.  However, the degree of etch isotropy is well understood in the art to adjustable by process conditions such as plasma EM bias voltage and etchant composition approaching 100% anisotropy as suggested by the profile produced in Hsieh Figs. 1-2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rectangular electrode profile of Chen in Hsieh, providing surfaces more suitable for e.g. subsequent planarization; and being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  The Examiner notes that Hsieh’s selective isotropic deposition of metal encapsulation layer 60 is compatible with Chen’s orthogonal top electrode profile.  In so doing, the top-most surface of the electrode is substantially parallel to the underlying metallization layer and the sidewalls of the electrode are substantially normal to the underlying metallization layer.
Regarding claim 2, Hsieh therein discloses that forming the metal encapsulation layer comprises:  depositing one or more metal encapsulation materials selective (Hsieh, para. [0042]:  selective deposition) to the insulating layer.
Regarding claim 3, Hsieh further discloses (Hsieh, Figs. 11-13, para. [0054]:  compatible with any of Figs. 3, 5, 8 or 10) forming an inter-layer dielectric (80, para. [0055]) over and in contact with the insulating layer (42) and metal encapsulation layer (60).
Regarding claim 4, Hsieh further discloses forming one or more contact trenches (84, para. [0056]) within the inter-layer dielectric (80), the one or more contact trenches exposing at least a portion of the metal encapsulation layer (60).
Regarding claim 5, Hsieh further discloses that forming the one or more contact trenches comprises:  forming a patterning stack (86, para. [0056]:  mask well-known to comprise one or more layers to form pattern 88 and transfer to dielectric 80) on and in contact with the inter-layer dielectric; and transferring a pattern of the patterning stack to the inter-layer dielectric.
Regarding claim 6, Hsieh further discloses forming a contact (90, para. [0057]) within the one or more contact trenches.
Regarding claim 7, Hsieh further discloses that forming the contact within the one or more contact trenches comprises:  depositing at least one contact material within the one or more contact trenches (para. [0057]); and planarizing the contact material (para. [0057]:  removal of overlying material to make planar with mask 86).
Regarding claim 21, Hsieh as combined further discloses that the metal encapsulation layer (Hsieh, 60) is formed in direct contact with the top-most surface and the portion of the sidewalls of the electrode (Hsieh, comprising curved surface 34 as noted in the rejection of claim 1 above; and as combined Chen 217).
Regarding claim 30, Hsieh as combined further discloses that the portion of sidewalls exposed by the etching are conducting (Hsieh, 30, para. [0032]:  metals; Chen, 217, para. [0020]:  conductive hard mask).
Regarding claim 33, Hsieh as combined therein discloses that forming the insulating layer comprises forming a single layer insulating layer (Hsieh, 40, Fig. 1, para. [0040]; Chen, 219, para. [0021]).


Allowable Subject Matter
Claims 22-28, 32 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art neither discloses nor suggests in the context of independent claim 22, the limitations, “…forming a metal encapsulation layer over and in contact with the top-most surface of the electrode and the portion of the sidewalls of the electrode such that sidewalls of the metal encapsulation layer and exposed sidewalls of remaining portions of the insulating layer are coplanar.”  Closest prior art Hsieh (US PGPub 2018/0175284) discloses in Fig. 3, forming a metal encapsulation layer by selective isotropic deposition to contact a top-most surface and sidewalls (comprising surface 34) of a top electrode (30) while remaining sidewalls of an insulation layer (40) protecting sidewalls of the electrode and a memory device (26/27/28/29) remain exposed.  However, Hsieh specifically teaches in para. [0043] that the width (63) of the encapsulation layer (60) is wider than the width (43) of the insulation layers (42) such that the recited sidewalls are not coplanar.  Chen (US PGPub 2006/0148234) discloses in Figs. 3A-B forming an encapsulation layer (233) after covering exposed sidewalls of remaining portions of a protective insulation layer (219).  Although portions of the sidewalls are exposed during the etch before forming the encapsulation layer, there is no motivation to provide that said exposed sidewalls be coplanar with sidewalls of the formed encapsulation layer.  Newly presented prior art Lu (US PGPub 2016/0133828) discloses in Figs. 3B and 5-7, forming an encapsulation layer (134) over and around a top electrode (132) whereby sidewalls of the encapsulation layer are substantially coplanar with sidewalls of a protective insulation layer (140).  However, the trench for formed for depositing the encapsulation layer (134) is formed by selective etch to remove portions of the insulation layer (140) such that remaining sidewalls of the insulation layer (140) are never exposed after being covered by the interlayer dielectric (142).
Claims 23-28, 32 and 34 are allowed as ultimately depending from claim 22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891